DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 04/19/2021, Applicant, on 07/19/2021, amended claims. Claims 1, 12, and 23 are amended. Claim 13-22 were previously cancelled. Claims 1-12 and 23 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends the amending the limitations overcomes the currently cited art and that the combination of references do not teach the second area being an area adjacent to the first area such that an object is capable of moving directly from the first area to the second area without going through other areas. The Applicant further points to Owia Fig. 1.
The Examiner respectfully disagrees.  Owia does teach adjacent area being accessible by moving directly without crossing other areas. Owia teaches the use of sequencing of images as the objects pass through adjacent areas (See Owia, [0022-23]). The Examiner further notes from the Owia figure cited by the Applicant that each adjacent area from the figure does allow movement from each area without passing through additional areas. The Figure discloses an image with cameras installed at each adjacent1 area. The cited example of B not being adjacent to D is separated by a wall and the areas do not abut or touch each other (i.e. share a border).
The 103 rejections are updated and maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2013210870), machine translation provided by Global Dossier Public Access on 06/16/2020, in view of Oiwa (JP 2012252613), machine translations provided by Global Dossier Public Access on 06/16/2020 and in further view of Klein et al. (US 20170024839 A1).
   Regarding Claims 1, 12, and 23,  Takahashi teaches: (a)n examination device comprising: a storage storing instructions; and a processor connected to the storage and configured to execute the instructions to:  detect one or more identified objects in a first area and a second area, [using an image] of the first area and the second area; (See Takahashi, [0008]; flow information is measured using an apparatus that acquires position information, it is possible to distribute the corresponding apparatus to all persons in a managed area such as a specific facility, but it is not necessary for all people and vehicles to have an apparatus that acquires location information outdoors and further see Takahashi, [0029]; The information processing device 5 uses the locus creating function 11 of the flow line processing unit 7 to create the temporal transition of the position information of the moving body 25 as a locus, and stores it in the locus DB 2 via the DB updating unit 6 and further see Takahashi, [0066]; In this case, a storage medium in which the program code is recorded is provided to the system or the apparatus, and the computer (or the CPU or the MPU) of the system or the apparatus reads the program code stored in the storage medium. In this case, the program code itself read from the storage medium realizes the functions of the above-described embodiment, and the program code itself and the storage medium storing the program code constitute the present invention). 	
the one or more identified objects being individually identifiable objects carrying a mobile terminal, the first area and the second area being areas where the one or more identified objects and an one or more unidentified objects difficult to individually identify coexist; (See Takahashi, [0030]; The quantity correction function 12 estimates the number of people (the number of users who have the GPS function-equipped mobile unit 25 and the number of persons who do not have the GPS function mobile unit) after the separation, when the virtual group moves while separating). The Examiner points to the Applicant’s specification to define identifiable and unidentifiable objects. (See Applicant Specification, [0026]; “a ratio between the number of persons (identified objects) 120 carrying the mobile terminals 150 and the number 
calculate a movement count of the one or more identified objects that move from the first area to the second area using a detection result; [including a wireless local area network (LAN) frame of the mobile terminal in the first area and the second area and terminal identification information of the mobile terminal]; (See Takahashi, [0017]; there is a locus measuring means for measuring a position of a vehicle or a person (moving body) moving from a relative position with a GPS or a wireless station by carrying a mobile terminal (position information collecting terminal) such as a car navigation device or a smart phone, and calculating a locus of the moving body from other information for collecting and collecting the position and the time change (position information) of the moving body). The Examiner notes that while it is implied that Takahashi teaches the terminal identification by counting each terminal, Klein more implicitly teaches the limitation as seen below.
and estimate a total movement count of the one or more identified objects and the one or more unidentified objects that move from the first area to the second area using the calculated movement count of the one or more identified objects and a ratio between the one or more unidentified objects and the one or more unidentified objects for each of the areas. (See Takahashi, [0011]; a flow line information measurement system according to the present invention includes an entrance /exit unit that manages the number of input / output stations in a gate of a measurement target per unit time, and an information processing unit that sets a virtual population of measurement targets per unit time counted by the entrance / exit unit and generates a trajectory of the virtual group. Here, the virtual group includes a 1 measurement target having a mobile body including a position acquisition function and a 2 measurement target having no position acquisition function. Then, the information processing apparatus calculates the 
output the total movement count of the one or more identified objects and the one or more unidentified objects that move from the first area to the second area.  (See Takahashi, [0011]; A total number of measurement objects in each of a plurality of sub-virtual groups generated by branching as a virtual group moves is calculated based on a 1 measurement object and the occupation ratio, and a movement locus by each sub-virtual group is calculated based on position information acquired from the 1 measurement object and outputted).
While Takahashi teaches detecting objects moving from an area to a second area, Takahashi does not specify using an image of the first and second area. However, Oiwa does specify the use  using an image of the first area and the second area, the second area being an area adjacent to the first area such that an object is capable of moving directly from the first area to the second area without going through other areas (See Owia, [0009]; A detection area history database for registering history information including an event occurrence date and time indicating a date and time at which the face data is detected; and a means for receiving the image data transmitted from the digital signage terminal with camera and further see Owia, [0022-23]; FIG. 6 shows an example of the contents of detection area history information stored in the detection area history database 208. The detection area history database 208 includes fields of a face recognition individual management ID 601, an event serial number 602, a detection area No 603, a display content ID 604, and an event occurrence date / time 605. One record, that is, unique detection area history information is specified by the face recognition individual see Owia, [0030];  Since it is the face of the person acquired first, the event serial number 602 is set to "1". The detection area can be acquired according to which area the source of the image data and further refer to Fig. 1; shows layout of cameras noting D is adjacent to E and further see Owia, [0041]; For example, when the detection area history is "B" → "D" → "E" in the order of an event serial number, it is determined that the area A in FIG. 1 is farthest (that is, the content displayed in the area A by the target person may be unviewed). A content in which "A" is registered in the display area No. 705 is selected from the content management database 209 shown in FIG. 7. In this case, since the selected content is displayed on the terminal 104 of the area, "" must be registered in the display area No. 705. However, in this case, since it is desired to select the content to be shown to the person, it is also possible to select the content not to be directed to the area as an exceptional exception so as to be displayed on the terminal 104 of the area exceptionally and further see Owia, [0043]; Next, it is determined whether or not the face data specified by the face recognition individual management ID has been detected in 2 or more areas. This determination can be made from the event serial number 602 of the acquisition parameter and further see Owia, [Fig. 1]).
 features as taught by Owia in order to have a better understanding of who/what is in each area, (See Owia [0008], “The host system registers the image data transmitted from the digital signage terminal with camera into the face recognition information database and displays the content for the customer on the terminal. The history information is registered in the detection area history database.” 
While Takahashi teaches the prior methods of claim 1, Takahashi does not specify the use of …a wireless local area network (LAN) frame of the mobile terminal in the first area and the second area and terminal identification information of the mobile terminal. However, Klein does further teach this limitation: (See Klein, [0047]; FIGS. 12-13 illustrate network tracking. Here exemplary embodiments may use network recognition to track the current location 32 of the occupant's smartphone 52…  For example, as the occupant carries the smartphone 52, the smartphone 52 may wirelessly encounter different wireless local area networks (e.g., WI-FI®) serving the different floors, hallways, and/or rooms within the building… The access notification 126 may have a timestamp 162 that marks a time of requested access to the wireless network 120. Regardless, when the security server 24 receives the SSID 160, the security server 24 also receives the cellular identifier 130 associated with the smartphone 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia to include the tracking methods as taught by Klein, because  as taught by Klein, [0047]; “users may disable GPS location services for privacy concerns. Whatever the reason, GPS signals may not be available or receivable... the security server 24 to add or update the occupancy database 26 with the SSID 160. The security server 24 may thus add an electronic database 
Regarding Claim 23, the claim introduces a non-transitory program storage medium. Takahashi further teaches this limitation: (See Takahashi, [0066]; In this case, a storage medium in which the program code is recorded is provided to the system or the apparatus, and the computer (or the CPU or the MPU) of the system or the apparatus reads the program code stored in the storage medium. In this case, the program code itself read from the storage medium realizes the functions of the above-described embodiment, and the program code itself and the storage medium storing the program code constitute the present invention. As a storage medium for supplying such a program code, for example, a flexible disk, a CD-ROM, a DVD-ROM, a hard disk, an optical disk, a magneto-optical disk, a CD-R, a magnetic tape, a nonvolatile memory card, a ROM, and the like are used).
Regarding Claim 2, Takahashi further teaches: detect a total count of the one or more identified objects  and the one or more unidentified objects  in at least either area of the first area and the second area; (See Takahashi, [0030]; The quantity correction function 12 estimates the number of people (the number of users who have the GPS function-equipped mobile unit 25 and the number of persons who do not have the GPS function mobile unit) after the separation, when the virtual group moves while separating (which can also be referred to as a subpopulation after separation)).
and calculate the ratio using a detection result by the detected total count and a detection result of the one or more identified objects. (See Takahashi, [0011]; a flow line information measurement system according to the present invention includes an entrance /exit unit that 
Regarding Claim 3, Takahashi further teaches: detect the one or more identified objects and the one or more unidentified objects  that pass through a gate through which the one or more identified objects  and the one or more unidentified objects entering the first area and the second area pass; (See Takahashi, [0011]; a flow line information measurement system according to the present invention includes an entrance /exit unit that manages the number of input / output stations in a gate of a measurement target per unit time, and an information processing unit that sets a virtual population of measurement targets per unit time counted by the entrance / exit unit and generates a trajectory of the virtual group. Here, the virtual group includes a 1 measurement target having a mobile body including a position acquisition function and a 2 measurement target having no position acquisition function).
calculate the ratio using a detection result of the one or more identified objects and the one or more unidentified objects that pass through the gate. (See Takahashi, [0011]; …Then, the information processing apparatus calculates the occupation ratio of the 1 and 2 measurement targets in the virtual group. A total number of measurement objects in each of a plurality of sub-
Regarding Claim 4, Takahashi further teaches wherein the processor is configured to execute the instructions to detects the one or more identified objects using the terminal identification information identifying a terminal carried by the identified object, the [terminal identification information] being included in a wireless frame transmitted from the terminal. (See Takahashi, [0017]; there is a locus measuring means for measuring a position of a vehicle or a person (moving body) moving from a relative position with a GPS or a wireless station by carrying a mobile terminal (position information collecting terminal) such as a car navigation device or a smart phone, and calculating a locus of the moving body from other information for collecting and collecting the position and the time change (position information) of the moving body and further see Takahashi, [0038]; The moving body position information 301 includes a moving body ID 311 that uniquely identifies a moving body, a moving body type 312 that indicates a type of a person or a vehicle, a track information 302 that indicates a position of a moving body per time, and a track number 313 that indicates a number of tracks that a moving body has as a constituent item). The Examiner notes that while it is implied that Takahashi teaches the terminal identification by counting each terminal, Klein more implicitly teaches the limitation as seen below.
While Takahashi teaches the prior methods of claim 1 and 4, Klein implicitly teaches … the second area and terminal identification information of the mobile terminal. (See Klein, [0047]; FIGS. 12-13 illustrate network tracking. Here exemplary embodiments may use network recognition to track the current location 32 of the occupant's smartphone 52. As the reader may understand, GPS signals are sometimes not received, especially when the smartphone 52 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia to include the tracking methods as taught by Klein, because  as taught by Klein, [0047]; “users may disable GPS location services for privacy concerns. Whatever the reason, GPS signals may not be available or receivable... the security server 24 to add or update the occupancy database 26 with the SSID 160. The security server 24 may thus add an electronic database association between the SSID 160, the cellular identifier 130 reported by the smartphone 52, and the timestamp 162.” By searching the LAN, it gives the system multiple options to track users not utilizing GPS. Further having the ability to identify and timestamp mobile devices allows better tracking of where each object has traveled. 
Regarding Claim 5, Takahashi teaches the methods of claim 1 including an identified object in an area, but Takahashi does not further teach detect the one or more identified objects in the area using an image captured inside the area by a camera. (See Oiwa, [0009]; …a customer behavior tracking type video distribution system comprising a host system and a digital 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia/Klein with the camera as taught by Owia in order to have a better generate features of occupants. (See Owia [0008], “The host system registers the image data transmitted from the digital signage terminal with camera into the face recognition information database and displays the content for the customer on the terminal. The history information is registered in the detection area history database”) 
Claim 6-11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2013210870), machine translation provided by Global Dossier Public Access on 06/16/2020, in view of Oiwa (JP 2012252613), machine translations provided by Global Dossier Public Access on 06/16/2020, in further view of Klein et al. (US 20170024839 A1), and further in view of Oyabu et al. (US 20120221231), machine translation provided by Global Dossier Public Access on 06/16/2020.
Regarding Claim 6, Takahashi, in view of Klein and Oiwa, further teaches: wherein the processor is configured to execute the instructions to: further detects detect an attribute of the one or more identified objects identified object in each area of the first area and the second area; Oiwa specifically teaches the detected attributes: (See Oiwa, [0009]; Means for detecting face data from the received image data, and means for comparing the detected face data with the data registered in the face recognition information database and determining whether or not the face data is already registered; When the detected face data is not face data registered in the face recognition information database, sex and age groups are determined based on the detected face data, and the determination result is registered in the face recognition information database together with the face data. A means for selecting contents corresponding to the sex and the age group of the determination result). The Examiner notes that Oiwa is detecting features in order to determine factors such as gender or age group.
calculate, for each of the attribute, the movement count of the one or more identified objects identified object that moves from the first area to the second area using the detection result of the one or more identified objects; Again Takahashi teaches the movement count (See Claim 1 rejection above). Oiwa is again relied upon to teach the specific attribute detection. (See Owia, [0009]).
Regarding the limitation: estimate, for each of the attribute, the total movement count of the one or more identified objects and the one or more unidentified objects that move from the first area to the second area using the calculated movement count of the one or more identified objects for the each attribute and the ratio between the one or more identified objects and the one or more unidentified objects for the each attribute. Takahashi, in view of Klein and Oiwa, teaches detecting attributes in images and determining a ratio of objects passing through an area, neither further teach ratios concerning attributes. Oyabu teaches a ratio for the attributes of an object: (See Oyabu, [0052]; A ratio of the number of mobile users to the total number of moving persons is calculated, and an output part 607 outputs the total number of moving persons from the starting point section to the end point section calculated by the total moving number 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated object tracking system of Takahashi/Owia/Klein with the ratios as taught by Oyabu in order better understand the customer’s trip information and the type of customer so the user of the system can better tailor the business to meet the specific needs of the customer. (See Oyabu [0005-6]; “the need for a person trip information on a large number of users has been greatly increased to efficiently analyze position information of a large number of users which can be easily obtained and to quickly provide useful person trip information.” 
Regarding Claim 7, Takahashi, in view of Klein, Oiwa, and Oyabu, further teaches: detect, for each of the attribute, a number of the one or more identified objects in at least either area of the first area and the second area; and. Takahashi, in view of Klein and Oiwa teaches the attributes of identified and unidentified objects and Oyabu teaches the calculation of ratios. (See Oyabu, [0052]; A ratio of the number of mobile users to the total number of moving persons is calculated, and an output part 607 outputs the total number of moving persons from the starting point section to the end point section calculated by the total moving number calculating section 606…. Also, for the ratio (including the terminal contract rate), a ratio of each area, a ratio of each sex, a ratio of each year, and the like may be obtained and used).
 calculate, for each of the attribute, the ratio, using a detection result of the number of the one or more identified objects. (See Oyabu, [0052]; A ratio of the number of mobile users to the total number of moving persons is calculated… Also, for the ratio (including the terminal contract rate), a ratio of each area, a ratio of each sex, a ratio of each year, and the like may be obtained and used). 
Claim 8, the claim states, detect an attribute of the one or more identified objects identified object and the one or more unidentified objects that pass through a gate through which the one or more identified objects and the one or more unidentified objects entering the first area and the second area pass; Takahashi teaches identified and unidentified objects passing through a gate and Oiwa teaches detecting attributes: (See Owia, [0009]; Means for detecting face data from the received image data, and means for comparing the detected face data with the data registered in the face recognition information database and determining whether or not the face data is already registered; When the detected face data is not face data registered in the face recognition information database, sex and age groups are determined based on the detected face data).
While Takahashi in view of Klein and Oiwa, teaches detecting attributes passing through a gate, Oyabu is relied upon for teaching the ratio: calculate, for each of the attribute, the ratio, using a detection result of the one or more identified objects and the one or more unidentified objects that pass through the gate. (See Oyabu, [0052]; A ratio of the number of mobile users to the total number of moving persons is calculated… Also, for the ratio (including the terminal contract rate), a ratio of each area, a ratio of each sex, a ratio of each year, and the like may be obtained and used).   
Regarding Claim 9, Takahashi, in view of Klein, Oiwa, and Oyabu, detect the one or more identified objects  by using the terminal identification information on identifying a terminal carried by the identified object, the information being included in a wireless frame transmitted from the terminal; (See Takahashi, [0017]; there is a locus measuring means for measuring a position of a vehicle or a person (moving body) moving from a relative position with a GPS or a wireless station by carrying a mobile terminal (position information collecting terminal) such as a car navigation device or a smart phone, and calculating a locus of the moving body from other see Takahashi, [0038]; The moving body position information 301 includes a moving body ID 311 that uniquely identifies a moving body, a moving body type 312 that indicates a type of a person or a vehicle, a track information 302 that indicates a position of a moving body per time, and a track number 313 that indicates a number of tracks that a moving body has as a constituent item).
While Takahashi teaches a terminal identification of an object carrying a terminal device and a type of person or vehicle, Takahashi does not specify attributes. However, Oiwa does further specify attributes: and determine the attribute to be associated with the detected terminal identification information using information representing a relation between the terminal identification information and the attribute (See Oiwa, [0009]; Means for detecting face data from the received image data, and means for comparing the detected face data with the data registered in the face recognition information database and determining whether or not the face data is already registered; When the detected face data is not face data registered in the face recognition information database, sex and age groups are determined based on the detected face data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia/ Klein/Oyabu with the attribute detection in images features as taught by Owia in order to have a better understanding of who/what is in each area, (See Owia [0008], “The host system registers the image data transmitted from the digital signage terminal with camera into the face recognition information database and displays the content for the customer on the terminal. The history information is registered in the detection area history database.” 
Claim 10, Takahashi, in view of Klein, Oiwa, and Oyabu, further teaches: detect, for each of the one or more identified objects, detects an attribute of the respective identified object that passes through a gate through which the respective identified object entering the first area and the second area passes. Takahashi teaches the identified objects passing through a gate and generating information relating to the terminal identification and type of person or vehicle. Oiwa teaches the use of attributes: (See Oiwa, [0009]; Means for detecting face data from the received image data, and means for comparing the detected face data with the data registered in the face recognition information database and determining whether or not the face data is already registered; When the detected face data is not face data registered in the face recognition information database, sex and age groups are determined based on the detected face data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia/ Klein/Oyabu with the attribute detection in images features as taught by Owia in order to have a better understanding of who/what is in each area, (See Owia [0008], “The host system registers the image data transmitted from the digital signage terminal with camera into the face recognition information database and displays the content for the customer on the terminal. The history information is registered in the detection area history database.” 
The Examiner notes that while it is implied that Takahashi teaches the terminal identification by counting each terminal, Klein more implicitly teaches the limitation: generate information representing a relation between the terminal identification information of the terminal carried by the one or more identified objects identified object and the attribute of the identified object. (See Klein, [0052]; For example, an entry may associate each person's name 30, address 192, and/or employee number 194 to the cellular identifier 130 associated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia to include the tracking methods as taught by Klein, because  as taught by Klein, [0047]; “users may disable GPS location services for privacy concerns. Whatever the reason, GPS signals may not be available or receivable... the security server 24 to add or update the occupancy database 26 with the SSID 160. The security server 24 may thus add an electronic database association between the SSID 160, the cellular identifier 130 reported by the smartphone 52, and the timestamp 162.” By searching the LAN, it gives the system multiple options to track users not utilizing GPS. Further having the ability to identify and timestamp mobile devices allows better tracking of where each object has traveled. 

Regarding Claim 11, Takahashi, in view of Klein, Oiwa, and Oyabu, further teaches detect object identification information on identifying the one or more identified objects in the area using an image captured inside the area by a camera; and determine the attribute to be associated with the detected object identification information using information representing a relation between the object identification information and the attribute.  As stated above, Takahashi teaches object identification as well as relationships between a terminal identification and person or vehicle type. Oiwa teaches the use of a camera detecting the attributes: (See Oiwa, [0009]; …a customer behavior tracking type video distribution system comprising a host system and a digital signage terminal with a plurality of cameras connected to the host system. The host 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the tracking system of Takahashi/Owia/ Klein/Oyabu with the attribute detection in images features as taught by Owia in order to have a better understanding of who/what is in each area, (See Owia [0008], “The host system registers the image data transmitted from the digital signage terminal with camera into the face recognition information database and displays the content for the customer on the terminal. The history information is registered in the detection area history database.” 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lazo et al. (US 20180012259 A1) and Nielsen et al. (US 20160379074 A1) describing systems and methods for tracking occupants.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Adjacent - having a common boundary or edge; abutting; touching (https://www.vocabulary.com/dictionary/adjacent)